778 So.2d 537 (2001)
Michael RENWICK, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-2669.
District Court of Appeal of Florida, Third District.
March 7, 2001.
Law Offices of Carlo Jean-Joseph, P.A., and Aaron M. Dorfzaun (Lauderhill) North Bay Village, for appellant.
Robert A. Butterworth, Attorney General, for appellee.
Before JORGENSON, COPE, and GODERICH, JJ.
PER CURIAM.
Defendant appeals from the trial court's denial of his motion for postconviction relief as untimely. Pursuant to Wood v. State, 750 So.2d 592 (Fla.1999), the petition was timely filed, and should not have been dismissed. Accordingly, we reverse and remand for consideration on the merits.